Citation Nr: 0914020
Decision Date: 04/15/09	Archive Date: 06/02/09

DOCKET NO. 07-09 973                       DATE APR 15 2009 

On appeal from the Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 

THE ISSUES 

1. Entitlement to an initial evaluation in excess of 10 percent for nucleated callus of the right foot. 

2. Entitlement to an initial evaluation in excess of 10 percent for nucleated callus of the left foot. 

REPRESENTATION 

Appellant represented by: Wisconsin Department of Veterans Affairs 

ATTORNEY FOR THE BOARD 

Elizabeth Jalley, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from December 1975 to December 
1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In his March 2007 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the Milwaukee RO. A July 2007 written statement from the Veteran's accredited representative asks that this hearing request be withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The Veteran's nucleated calluses of the right and left feet are currently assigned separate 10 percent ratings under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). This code assigns a 10 percent rating for scars that are superficial and painful on examination. The Veteran has contended, most recently through his representative in July 2007, that a combined 30 percent rating is warranted. Although it is not entirely clear which diagnostic code the representative was referring to, the Board believes that it is likely the representative was referring to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008), which assigns ratings for other foot injuries, as the possibility of granting an alternative rating under this code was considered by the RO in the Statement of the Case. 

Diagnostic Code 5284 assigns a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability. 

- 2 - 

Having reviewed the complete record, the Board finds that there is evidence suggesting a possible worsening of the Veteran's service-connected disability since his last VA foot examination, which was conducted in August 2006. At that time, the VA examiner noted a nucleated callus of the right foot and a nucleated callus of the second metatarsal head on the left foot. These were mildly tender by palpation and were estimated to constitute less than one percent of his total skin surface area. The Veteran had some element of gait problem walking barefoot on the linoleum floor of the examination room. There was no pain with manipulation of the feet. The Veteran tended to throw his weight to the outside of his feet. It did not interfere with his activities of daily living. There was no mal alignment of the Achilles. There was no scarring or disfigurement other than scarring associated with the calluses themselves. 

Subsequent treatment records reflect that the Veteran had monthly VA appointments to debride his calluses, and that he was also fitted for orthotics but reported that they did not help much. In June 2008, he underwent a VA general medical examination, which was apparently conducted in regard to a separate claim of entitlement to nonservice-connected pension benefits. In that report, the Veteran was diagnosed with severe nucleated keratoma (callus) on both the right foot and the left foot. The report places these keratoma over the third distal metatarsal to metatarsophalangeal areas. The examiner also diagnosed left foot bunion area callus and right foot mild bunion area callus. Significantly, it was noted that the Veteran walked with an abnormal side-to-side type of gait that was described as "not exactly limping." The Veteran stated he walked that way due to his calluses. He also stated that he had stopped working due to his foot problems. 

The United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). In this instance, given the increasing gait problems noted during the June 2008 examination, and the Veteran's reports that he had to stop working due to his foot problems, the Board finds that a new VA foot examination is necessary to clarify the current severity of his disability. 

- 3 - 

Accordingly, the case is REMANDED for the following action: 

1. Obtain and associate with the claims file all outstanding records of VA treatment pertaining to the Veteran's feet since September 2008. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2. Schedule the Veteran for another examination of the feet to determine the nature and extent of his bilateral foot calluses. The examiner should specify any anatomical damage, and describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance. The examiner should specify any functional loss due to pain or weakness, if possible measured in degrees of limitation of motion, and document all objective evidence of those symptoms. In addition, the examiner should provide an opinion as to the degree of any functional loss likely to result from a flare-up of symptoms or on extended use. The examiner should document, to the extent possible, the frequency and duration of exacerbations of symptoms. The examiner should give detailed clinical findings of the symptomatology attributable to the Veteran's service-connected calluses of both feet and indicate whether they are analogous to a moderate, moderately severe, or severe foot injury and whether there is evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated; swelling on use; weight-bearing line over or medial to great toe; inward bowing of the tendo achillis pain on manipulation and use 

-4- 

of the feet; tenderness of plantar surfaces, inward displacement and spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances, swelling on use, or callosities. 

3. After completing any additional development deemed necessary, the RO should again review the record. If any benefit sought on appeal, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 5 - 



